Citation Nr: 1401675	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  02-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to July 1976.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2002 rating decision issued by the RO in Waco, Texas which, in pertinent part, denied service connection for a psychiatric disorder, characterized as schizophrenia, paranoid type, schizophreniform disorder, bipolar disorder, and dependent personality.

The Board remanded this case for development in March 2008.  

In September 2009 and August 2010, the undersigned Veteran's Law Judge denied a motion to advance the case on the docket.  

In September 2010, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the parties Joint Motion for Remand (JMR) vacating the September 2010 decision and remanding the matter for further development.  

The Board remanded the case for further development in September 2011. The Veteran requested a hearing before a Veterans Law Judge at the RO. A June 2013 letter informed him that his hearing was scheduled for July 16, 2012.  However, in a statement received in July 2013 the Veteran's representative indicated that the Veteran would be unable to attend the hearing. A rescheduling of the hearing was not requested. Accordingly, his hearing request is deemed withdrawn. Accordingly, development indicated in the September 2011 Board remand was completed and the case has been returned to the Board for appellate review.

During the pendency of the appeal, the Veteran requested that his claims file be transferred to the jurisdiction of the RO in Houston, Texas.

The Board notes that, while the Veteran previously was represented by Mark R. Lippman, he granted a power-of-attorney in favor of Texas Veterans Commission (TVC) with regard to the claim on appeal in December 2012. TVC has submitted written argument on his behalf. The Board recognizes the change in representation.

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.


FINDINGS OF FACT

1. An acquired psychiatric disability was not manifest in service or within the initial post separation year.

2. A psychiatric disability, to include schizoaffective disorder, schizophrenia, and bipolar disorder, is not attributable to service.

3. Post traumatic stress disorder (PTSD) is not shown.

4. The appellant manifested a personality disorder during service.


CONCLUSIONS OF LAW

1. An acquired psychiatric disability was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2. A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2002 April 2003 letters issued subsequent to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for the claimed acquired psychiatric disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. An April 2008 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. After issuance of the October 2002, April 2003 and April 2008 letters, and opportunity for the Veteran to respond, the December 2008 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of this notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.  

In addition, VA obtained a medical opinion on the Veteran's behalf in December 2008 in connection with his claim for service connection for the claimed acquired psychiatric disorder. As discussed below, the Board finds that the medical opinion obtained regarding the Veteran's claim for service connection for an acquired psychiatric disorder is adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in September 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). Pursuant to the parties April 2011 JMR, that remand requested that the RO contact the Veteran to determine if he wished to appear for a Board hearing and schedule the Veteran for such requested hearing. Multiple attempts to contact the Veteran in order to determine his desire for a hearing were made in October 2011, October 2012 and June 2013 and a hearing was scheduled for July 2013. Ultimately, in July 2013, the Veteran's accredited representative advised VA that the Veteran was incarcerated and would be unable to attend the scheduled hearing. There was no request to reschedule the hearing and the accredited representative requested that a decision be made on the evidence of record. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 


In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). A psychosis is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The appellant entered active duty in June 1974.  Service treatment records include Report of Examination for entry dated June 1974.  The appellant reported frequent trouble sleeping on the history portion of that examination dated June 1974.  Clinical evaluation was normal, including the psychiatric evaluation.  In June 1975, the appellant was referred to a mental hygiene clinic with complaints of recent chest pain.  He was evaluated for hypochondriasis; no definite diagnosis was reported.  Report of examination dated May 1976 for separation reflects normal clinical evaluation, including psychiatric evaluation.  Reports of Mental Status Evaluation dated June 11 and 15, 1976, reflect that the appellant had normal behavior, full orientation, clear thinking process, normal thought content, and good memory.  No significant mental illness was found.

Service personnel records reflect that the appellant was punished for stealing a cassette player/recorder and other items in August 1975, for possession of marijuana in December 1975, and for failure to follow a lawful order in March 1976.  Separation from service was recommended because the appellant had marginal to unsatisfactory performance and did not respond to positive or negative motivation.  In July 1976, the appellant received a discharge from service under other than honorable conditions.  The Board notes that his discharge was later upgraded to a general discharge under honorable conditions in November 1980.

Report of a psychiatric assessment dated January 1981 reflects that the appellant was admitted to a State hospital on a temporary commitment.  It was noted that this was his first psychiatric hospitalization.  He presented with auditory and visual hallucinations, and delusional thinking, all centered on hearing and seeing "Star Trek" movie characters.  At that time, the appellant reported being discharged from the military because he was having mental problems; he blamed his mental condition on the Army.  By history, the appellant reported that he was dishonorably discharged from the military for mental problems such as persecutory feelings along with hallucinations relating to the war and the military.  He further reported that he was in a military hospital several times and that he currently used marijuana regularly for the past 10 years.  The appellant's mother related that he first began acting strangely about 6 months earlier, when he would talk to himself and reported both seeing and hearing voices.  Records of hospitalization note that the appellant had not been treated for mental illness at a hospital or mental health center previously.  Examiners emphasized that the appellant was preoccupied with receiving Government benefits.  The diagnostic impressions included schizophrenia, paranoid type, schizophreniform disorder, dependent personality, and marijuana abuse.  These records reflect that on numerous occasions the appellant had not given accurate information.

Private treatment reports from Northern Brazoria County Service Center, dated from February 1981 through March 1983, show that the appellant continued to be followed and hospitalized for treatment of paranoid schizophrenia.  A January 1983 record stated that the appellant reportedly first began to have psychotic symptomatology in service and in 1977 was given a 10-year probation for aggravated robbery.

Records from Gulf Coast Mental Health Center, dated from March 1983 through June 1995, show that the appellant received clinical evaluation and treatment for manifestations of paranoid schizophrenia.

Records of the University of Texas Medical Branch Hospitals dated May to June 1984 reflect that the appellant was admitted for auditory hallucinations and grandiose religious ideation.  The diagnosis was chronic undifferentiated schizophrenia.

Private hospital reports from Rusk State Hospital, dated from July 1984 to October 1991, reflect treatment for paranoid schizophrenia.

Dr. Lee Emmery indicated in July 1984 that the appellant "has been schizophrenic since a psychotic break in 1976 while serving in the Army."  It was noted that the appellant had been hospitalized several times in various psychiatric institutions and he was only minimally controlled on medication.  The physician opined that the appellant was totally and permanently disabled.

A VA discharge summary dated November 1984 reflects that the appellant was admitted with complaints of "being very nervous, irritable, having difficulty sleeping, and constantly hearing voices."  He was diagnosed with schizophrenic disorder, undifferentiated type.

In April 1985, SSA granted disability benefits.  SSA records reflect that the appellant was found unemployable due to severe schizophrenia commencing in January 1981.  It was noted that the appellant had been arrested in January 1981 for robbing a Savings and Loan Association, but the charges were dropped when he was committed to a mental hospital.

In a physician statement dated in May 1985, Dr. Jean Messer confirmed that the appellant was hallucinating and potentially dangerous as a result of paranoid schizophrenia.

In a statement to VA dated June 1985, the appellant stated that he was struck down in the performance of his duties as a soldier by paranoid schizophrenia.

VA treatment records show that, in October 1985, the appellant was again admitted to a VA hospital with a diagnosis of chronic schizophrenia.

A VA discharge summary dated February 1987 reflects that the appellant was committed from Galveston County for threatening people and actively hallucinating.  The reports indicated that "He was first hospitalized for similar difficulties in 1974 and has probably been hospitalized about 20 times since."  The diagnosis was paranoid schizophrenia.

A private medical statement dated April 1988 reflects that the appellant was admitted to the hospital in January 1988 for treatment after he was found incompetent to stand trial for aggravated assault.  The diagnosis was schizophrenia, undifferentiated, chronic.

In a lay statement from family members dated September 1989, it was stated that the appellant had been "released from active duty due to mental illness: But is not recognized as such."  It was further stated that the "Veteran has been mentally ill for thirteen years with a severe mental disorder...".

Medical records from the Texas Department of Criminal Justice (TDCJ), dated from 1993 through 1994, show that the appellant received clinical evaluation and treatment for symptoms of paranoid schizophrenia.  During his evaluations, the appellant reported hearing voices since military service.

A VA progress note, dated in July 1995, reflects a diagnosis of chronic schizophrenia.  A VA psychiatric evaluation dated July 1995 reflects, by history, that all his problems started in 1976 in the Army; chronic schizophrenia was diagnosed.  VA treatment records show that the appellant was admitted to a VA hospital in February 1996 complaining of hearing auditory hallucinations.  The discharge diagnoses were schizophrenic disorder, chronic paranoid type, marijuana abuse, and mixed personality disorder with antisocial and narcissistic features.

A letter dated April 1998 reflects that the appellant was committed to the Coffield Unit Maximum Security Prison in July 1997.

In May 1999, the appellant stated that he was in a correctional facility in 1976 and suffered a series of black outs and PTSD.  In a March 1999 statement, the appellant reported that he was an "honorably" discharged Vietnam era veteran that had a nervous condition and psychosis in service.  He further reported that the military discharged him because they discovered his illness.  In a statement dated July 1999, the appellant reported having "the mental defect schizophrenia" while in service.  In August 1999, the appellant claimed that he had schizophrenia, psychosis, and PTSD since 1976.  Also, in August 1999, the appellant argued that he had PTSD from having been knocked unconscious while in confinement at Fort Campbell in service.  In September 2000, the appellant reported that he has a bipolar disorder related to service.

Report of a psychosocial evaluation, dated in October 1999, reflects a diagnostic impression of schizoaffective disorder, bipolar type.

TDCJ records dated November 1999 reflect that the appellant was admitted to the Acute Care Program for inpatient psychiatric treatment due to increased symptoms related to noncompliance with medication.  A provisional diagnosis for schizoaffective disorder, bipolar type, was given.

In a letter dated November 2000, Dr. Butler indicated that the appellant had asked him to provide a letter in support of his claim for VA benefits for psychiatric disability.  The physician noted that he had treated the appellant for several months during his incarceration and that he has schizoaffective disorder, bipolar type.  The physician stated that:

Although his service records are certainly not available to me, I would have expected his symptoms to originate in his adolescence or early 20's.  Bipolar disorders are frequently seen in early adolescence and later, whereas the schizophrenia spectrum disorders typically start in the late teens or early 20's.

In another statement, dated in February 2001, Dr. Butler noted that:

His [the appellant's] previous behavioral problems, which led to his being placed in a military jail while serving in the armed services is consistent with the early manifestations of his current psychiatric illness, schizoaffective disorder and bipolar type.

Dr. Butler observed that, at times, the appellant continues to manifest the same types of behavioral problems which were identified in his records when he was not on medications.  Dr. Butler again explained that the development of a bipolar spectrum disorder or a schizoaffective disorder typically presents in the late teens and early 20's, and "is always associated with behavioral difficulties and sleep disturbance."  Dr. Butler stated that the appellant's "behaviors while in the military are consistent with the gradual development of the signs and symptoms of his disorder along an acceptable timetable of events."  Dr. Butler concluded that "the facts are that he [the appellant] did have a disorder which would have appeared whether or not he was in the military, but possibly at a different rate or timetable.  The increased stress of a boot camp environment and structured program frequently exacerbates problems."

In a December 2001 statement, Dr. Butler indicated that:

After careful review of his [the appellant's]records, some of which are military which he provided to me, I feel reasonably confident in stating that he most likely began manifesting symptoms of his psychiatric disorder during adolescence or at the very latest in his early 20's.  It is noted that he experienced significant behavioral problems while in the military, which were probably early manifestations of his disorder.

TDCJ medical records dated 2003 to 2006 continue to reflect follow-up and treatment of schizophrenia, including episodes of decompensation.  During an admission in May 2003, a psychiatric evaluation noted that a chart showed an initial diagnosis for schizophrenia in 1974.  It was noted that the appellant was serving 15 years for burglary of habitation and that this was his second TDCJ incarceration.  The appellant reported "a history of psychiatric problems since 1976 when he was hit by a fellow military man.  At that time he had seizures and started having auditory hallucinations."  From 2003 to 2006, the diagnoses included schizoaffective disorder, bipolar type, and antisocial personality disorder.

A VA medical opinion dated February 2008 reflects that the claims folder had been reviewed.  The VA doctor noted that the appellant was currently diagnosed with schizoaffective disorder, alcohol dependence, cannabis dependence, and antisocial personality disorder.  The VA doctor determined that a psychiatric disorder was not manifest in service or within one year after service.  He reasoned that, although there were complaints of insomnia, there were no psychiatric diagnoses in service, or until 1981, and that the medical record shows only self-reports of having had early manifestations of schizophrenia in service.  The VA doctor acknowledged that Dr. Emmery had indicated that the appellant was diagnosed as schizophrenic in 1976, but the VA doctor indicated that this appeared to have been based on the appellant's self-reported history in the absence of any documented diagnosis of record.  The VA doctor further acknowledged the letters of Dr. Butler, who suggested that the appellant exhibited some behaviors that could have been manifestations of his psychiatric disorder and that the time frame would be typical for schizophrenia or bipolar type disorder to be shown.  The VA doctor noted that the first documented diagnosis for schizophrenia was given when the appellant was age 25, which was within the average age onset for such a disorder, and that the disciplinary problems he had in service were more likely attributable to his antisocial personality disorder.  The VA doctor indicated that behaviors such as stealing, possessing drugs, and disobeying orders more likely than not describe antisocial behavior, rather than schizoaffective symptoms.  The VA doctor explained that antisocial personality is a long term characterological condition with behavioral problems expected prior to the military, as well as during the military and after.

Analysis

Initially, the Board notes that the appellant does not assert that his claimed psychiatric problems are a result of combat. Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this matter.

Further, the Board notes that in the April 2011 JMR the parties agreed that remand was warranted because the Board did not adequately address the Veteran's request for a VA hearing. As discussed herein above, this deficiency was cured. However, the April 2011 JMR did not otherwise indicate any other deficiency or error with the Board's reasons and bases for its determination that service connection was not warranted for a psychiatric disorder as found in the September 2010 Board decision.

Accordingly, the Board reiterates that in weighing the appellant's statements, service treatment records, and post service medical record, the preponderance of the evidence is against service connection for psychiatric disability.

First, there is no evidence of a psychosis in service.  While service treatment records reflect complaints of insomnia on service entry and evaluation for hypochondriasis, psychiatric evaluation in May 1976 was normal and Reports of Mental Status Evaluation dated June 1976 show no psychotic symptomatology.  In fact, the Veteran's behavior was normal, and he was fully oriented with clear thinking and normal thought content. 

Additionally, the Board observes that, although the evidence of record shows that the appellant had engaged in stealing, drug possession, and disobeying order in service, the most probative evidence (per an examiner) establishes that he did not display typical symptoms of psychoses, such as, disorder of thinking or perception or disturbance of affect in service or soon after service.  Apart from the appellant's own statements, the evidence shows no psychiatric symptomatology until 1981, many years after service discharge. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, on psychiatric hospitalization in 1981, the appellant's mother related that he first began acting strangely about 6 months earlier, when he would talk to himself and reported both seeing and hearing voices.  We find that a mother would be expected to report the most accurate medical history so as to obtain proper medical care.  We find that the mothers statements are consistent with the service records, are not influenced by preoccupation with seeking benefits and are far more probative than the Veteran's and the subsequent lay statements advanced in support of the claim. Thus, no examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  In sum, characteristic manifestations sufficient to identify the disease (psychosis) entity were not noted.  Additionally, there is no evidence of a psychosis within one year of separation from service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.
 
The Board has considered the appellant's report of having had symptoms of schizophrenia or psychiatric disability since service.  The appellant reported in 1981 that he was discharged for mental problems such as persecutory feelings and hallucinations.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, the Board finds that the appellant's statements are not credible because he is an inconsistent and unreliable historian.  For example, the appellant reports on multiple psychiatric evaluations that he was discharged from service for mental illness; however, the record reflects otherwise.  No mental illness is shown in service and the record shows that he was in fact administratively separated on account of repeated violations of the military code and marginal to unsatisfactory performance in conjunction with a lack of motivation.  Also, the appellant reported that he was in a military hospital several times for psychiatric problems; this is not borne out by the service treatment records, including the service separation examination.  During inpatient treatment in 1981, the medical record reflects that the appellant had not given accurate information on numerous occasions.   On VA hospitalization in 1987, the appellant reported that he was hospitalized in 1974 for psychiatric problems, but reports to VA in 1995 that his problems started in 1976.  In view of the above, the Board finds that the appellant is not credible and his statements have diminished probative value.

The Board has also considered whether there is a relationship between any current diagnosis and service, including his in-service behavior.  The record shows that the appellant's current psychiatric diagnoses are schizoaffective disorder and antisocial personality disorder.  However, the Board finds that the weight of the evidence is against a finding that an acquired psychiatric disorder, including schizoaffective or bipolar disorder, is related to service, including the in-service behavior.

Weighing in favor of the appellant's claim, Dr. Butler argues that the appellant had "a disorder" in service.  He reasons that the development of a bipolar disorder or schizoaffective disorder typically presents in the late teens and early 20's and "is always associated with behavioral difficulties and sleep disturbance."

Weighing against the appellant's claim, a VA doctor concluded that no acquired psychiatric disability is shown in service.  The VA doctor reviewed the claims folder, which showed no clinical findings for acquired psychiatric disability in service or within the initial post separation year.  The VA doctor noted that the appellant's self-reports of having early manifestations of schizophrenia in service were not corroborated by the service treatment records and not supported in view of the absence of any treatment for a psychiatric disorder from discharge in 1976 until 1981.  The VA doctor acknowledged that the appellant had behavioral problems in service, such as stealing, possession of drugs, and disobeying an order, which he argued were attributable to his antisocial personality disorder.  The VA doctor agreed with Dr. Butler in that the average age for onset of schizoaffective disorder is early to mid 20's, but notes in contrast that the appellant was first diagnosed many years after service at age 25 with schizophrenia, which still put him in the expected range for that diagnosis.  In other words, the onset of the disorder within the correct time frame does not establish the onset in service since the time frame overlaps, before and after, service.

Here, the Board assigns greater probative value to the opinion of the VA doctor for the following reasons.  The VA doctor's opinion reflects a review of the entire medical record, including complete service treatment records, and addresses the service treatment records, the medical note of Dr. Emmery, and the opinion of Dr. Butler.  By contrast, Dr. Butler's opinion acknowledges that he had access to only some service records as presented to him by the appellant.  It is not clear that he viewed any service treatment records (which contained material evidence).  Also, Dr. Butler's opinion references "behaviors in the military" but he does not identify those behaviors which he suggests are early manifestations of a bipolar or schizoaffective disorder.  Furthermore, although Dr. Butler explains that bipolar and schizoaffective disorders are associated with sleep disturbance, the significance of this is unknown given that sleep disturbance is only shown on the medical history at service entry; also, Dr. Butler does not explain why sleep disturbance shown on service entry in 1974 supports onset of acquired psychiatric disability in service in the absence of any abnormal psychiatric findings in service and until 1981.  This case turns on whether there is any relationship between any current diagnosis and service.  Here, the better reasoned opinion is that of the VA examiner rather than of Dr. Butler.

Again, the Board has considered the lay evidence of record.  However, the silent and normal separation examination constitutes negative evidence and is in contrast with the appellant's report of symptomatology and hospitalization or treatment in service.  Any assertion that the appellant had symptoms of hallucinations or persecutory feelings in service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  Moreover, any statement, lay or medical, that such continued is not credible.  Again, the Board notes that the appellant is competent to report that he had symptoms during service; however such reports are unreliable and not credible.  At his initial hospitalization for schizophrenia in 1981, it was noted that the appellant had not been treated for mental illness at a hospital or mental health center previously, and examiners emphasized that the appellant was preoccupied with receiving Government benefits. See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Therefore, service connection for acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, and bipolar disorder, is not warranted.  While the evidence of record establishes that the appellant had manifestations of an antisocial personality disorder in service, a personality disorder is not a disease within the meaning of legislation providing compensation.  38 C.F.R. § 3.303.  As such, service connection for an antisocial personality disorder is not warranted.

With regard to the appellant's report of PTSD, the Board also finds that service connection is not warranted.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  Here, a current medical diagnosis for PTSD is not shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, here, there are no remote or recent medical diagnoses of record for PTSD.  Accordingly, service connection for psychiatric disability based on PTSD is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


